UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6070



LESTER DANIEL BRYSON; JOHN FRANK BOWEN,

                                             Plaintiffs - Appellants,

             versus


ROBERT P. JOHNSTON, State Superior Court
Judge; FORREST D. BRIDGES, State Superior
Court Judge; GRAHAM C. MULLEN, Federal
District Court Judge,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Richard L. Voorhees,
District Judge. (CA-02-252-1-2)


Submitted:    July 16, 2003                  Decided:   August 6, 2003


Before NIEMEYER, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lester Daniel Bryson, John Frank Bowen, Appellants Pro Se. Gerald
Patrick Murphy, Assistant Attorney General, Raleigh, North
Carolina; Paul Bradford Taylor, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Lester Daniel Bryson and John Frank Bowen appeal the district

court’s order dismissing their 42 U.S.C. § 1983 (2000) complaint.

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.      See Bryson v. Johnston, No. CA-02-252-1-2 (W.D.N.C. filed

Nov. 22, 2002 & entered Nov. 25, 2002). We deny Appellants’ motions

for appointment of counsel, for oral argument, and to dismiss as

untimely the informal brief of Appellees Johnston and Bridges.           We

further deny as moot Appellants’ motion to extend time to file PLRA

documents and their informal brief. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                  AFFIRMED




                                       2